Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Dated December 10, 2013 Registration No. 333-185049 Scotiabank Yieldstream ™ Notes are principal at risk notes designed for investors seeking an investment that makes periodic payments while having downside exposure to a broad based equity index. The product features are: • Fixed periodic payment (paid monthly, quarterly, semi-annually, or annually) • Term: 2-7 years • Available underlings include: S&P 500, Russell 2000, TSX60, MSCI EAFE, Euro Stoxx 50 • 100% Principal at Risk HYPOTHETICAL INDICATIVE TERMS: Issuer The Bank of Nova Scotia (“Scotiabank”) Index The S&P 500 Index ® Tenor 2 years Fixed Rate 4.00% per annum, paid on each applicable quarterly coupon date Not contingent on performance of the Index Barrier Level 80% of the initial Index level Payment at Maturity • If equal to or greater than Barrier Level • Principal amount plus final periodic payment • If less than Barrier Level • Principal amount plus principal amount multiplied by the performance of the Index, plus final periodic payment Currency USD Principal Protection None – Full principal at risk You may be interested in this product if: • You are looking for an alternative to a direct equity investment with a regular stream of income payments • You believe that the Index will neither decrease below the Barrier Level nor increase significantly • You understand the inherent investment risks of this product You may not be interested in this product if: • You are looking for an investment that provides upside participation in the underlying index • You are not seeking an investment that is subject to Scotiabank credit risk • You are not comfortable with the risks inherent in an investment in this product How the Product Works A payment will be paid on the Notes on each periodic payment date, without reference to the performance of the Index. The amount that investors will be paid on their Notes at maturity will depend on the performance of the Index. Closing Level of the Index on the Final Valuation Date Payment to the Investors Equal to or greater than 80% of initial level (Barrier Level) • Principal amount, plus • Final periodic payment Less than the Barrier Level • Principal amount, plus principal amount multiplied by the performance of the Index, plus • Final periodic payment Hypothetical Payment on the Notes All examples assume that the investor purchased 2 year Notes with an aggregate principal amount of $1,000, an initial level of 1,770.95, and a Barrier Level of 1,416.76 (80% of the initial level). Example 1: On each quarterly payment date the investor receives a payment calculated as follows: (Principal Amount x Fixed Rate x Day Count Fraction) ($1,000 x 4.00% x 90/360) $10.00 per quarter (for a total of $40.00 per annum) On the final valuation date, the closing level of the Index is 1,900.00, which is greater than the Barrier Level. As the final level is greater than the Barrier Level, on the maturity date the investor would receive a payment equal to the principal amount plus the periodic payment calculated as follows: Principal Amount + (Principal Amount x Fixed Rate x Day Count Fraction) $1,000 + ($1,000 x 4.00% x 90/360) $1,000 + $10.00 $1,010.00 The total payment over the term of the Notes is $1,080.00 per Note. Example 2: On each quarterly payment date the investor receives a payment calculated as follows: (Principal Amount x Fixed Rate x Day Count Fraction) ($1,000 x 4.00% x 90/360) $10.00 per quarter (for a total of $40.00 per annum) On the final valuation date, the closing level of the Index is 1,334.00, which is less than the Barrier Level. As the final level is less than the Barrier Level, on the maturity date the investor would receive a payment equal to the principal amount plus the product of the principal amount and the percentage change, calculated as follows: $1,000 + [$1,000 x [(Final Level – Initial Level) / Initial Level]] $1,000 + [$1,000 x [(1,334.00 – 1,770.95) / 1,770.95]] $753.27 per Note. The total payment over the term of the term of the Notes is $833.27 per Note. Scotiabank: The Advantage of Global Strength and Stability Scotiabank is a leading multinational financial services provider and Canada’s most international bank. We offer a broad range of products and services including personal, commercial, corporate and investment banking.
